Citation Nr: 0019408	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  00-13 421	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  In a September 15, 1997, decision, the Board granted 
increased ratings for a right knee impairment and a left knee 
impairment, denied increased ratings for lumbosacral strain 
and bilateral tinea infection, and declined to reopen a claim 
for service connection for a heart disorder.  

2.  The veteran retained his attorney in March 1998 and 
entered into an attorney fee agreement in November 1999.

3.  The veteran appealed the September 1997 BVA decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

4.  The veteran was granted a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) in an April 1998 rating decision, and an 
effective date of January 1994 was ultimately assigned in a 
May 2000 rating action.

5.  The May 2000 rating decision that granted an earlier 
effective date for TDIU resulted in past due benefits being 
payable to the veteran.

6.  The Board has never entered a final decision with respect 
to the matter of TDIU or an earlier effective date for TDIU.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
November 5, 1999, attorney fee agreement by the VA from past-
due benefits for the grant of an earlier effective date for 
TDIU have not been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria and requirements for payment of attorney fees by 
the VA from past-due benefits are contained in 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  In order to be able to charge 
a fee there must be:  (1) A final decision promulgated by the 
Board, (2) a notice of disagreement pertaining to that 
decision dated on or after November 18, 1988, and (3) the 
retention of counsel not later than one year after the date 
of the Board's decision.  The statute specifically provides 
that, "A fee may not be charged, allowed, or paid for 
services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an agent or attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date."  38 U.S.C.A. 
§ 5904(c)(1).  

In this case, the RO awarded past-due benefits based on the 
grant of an earlier effective date for TDIU.  As the 
following discussion illustrates, the Board has never 
promulgated a final decision in this matter, and as such the 
statutory criteria for payment of attorney fees from past due 
benefits have not been met. 

The Board first entered a final decision with respect to the 
matters of entitlement to increased evaluations for knee 
impairments, lumbosacral strain, and bilateral tinea 
infections, as well as the claim for a heart condition, in 
September 1997.  The veteran and his attorney entered into an 
attorney fee agreement in November 1999 and Court records 
show that representation of the veteran by the attorney was 
actually begun in March 1998.  The attorney and the veteran 
appealed the Board's 1997 decision to the Court.  At the same 
time, the case was referred to the RO to effectuate the 
increased evaluations for the left and right knee impairments 
that had been granted by the Board's September 1997 decision.  
Those ratings were assigned in a September 1997 rating 
action.  Thereafter, the RO issued a rating decision in April 
1998 in which it granted TDIU, a second rating action in June 
1998 assigned an effective date in June 1995.  

In February 1999, the Court issued an Order granting a Joint 
Motion to vacate the Board decision as to all of the issues 
decided in the Board's September 1997 decision.  The Board 
was also ordered to address the issue of nonservice connected 
pension.  

Thereafter, the RO issued a rating decision in April 1999 in 
which it assigned an effective date of March 1994 for the 
award of TDIU.  

Finally, in January 2000, the Board issued a decision 
remanding the issues vacated by the Court and instructing the 
RO to issue a Statement of the Case with respect to the issue 
of an earlier effective date for TDIU.  The Board also noted 
that the veteran was receiving a greater benefit than 
nonservice-connected pension in the form of TDIU and as such 
the pension issue was moot.  

Although none of the vacated issues have been granted since 
the Board remand, a rating decision dated in March 2000 found 
error in the assignment of the effective date for TDIU, and 
assigned a new effective date of January 1994.  This decision 
resulted in past-due benefits being payable to the veteran, 
and in May 2000 the RO issued a letter to the veteran and his 
attorney indicating that past-due benefits were payable in 
the amount of $2440.00, based on the grant of the earlier 
effective date for the TDIU, and that 20 percent of that 
amount, $488.00, was being withheld as the maximum attorney 
fee payable.  The letter also indicated that the RO 
erroneously sent the veteran a check for $11,712.00, when in 
fact he should have been sent a check for $1952.00.  The RO 
stated, however, that since the error was the fault of the 
VA, an overpayment would not be created.  

Based on this evidence and sequence of events, the Board 
concludes that the requirements for payment of attorney fees 
from past-due benefits for the award of an earlier effective 
date for the TDIU have not been met.  

It is uncontroverted that there has been no final Board 
decision with respect to the issue of an earlier effective 
date for TDIU.  The 1997 Board decision constituted a final 
decision as to other issues, but not as to the issue of 
effective date for TDIU, the issue which is the basis for the 
currently withheld past-due benefits.  However, the Board 
must address whether the issue of an effective date for TDIU 
was underlying the issues successfully appealed to the Court.  
See In re Fee Agreement of Mason, 13 Vet. App. 79, 85 (1999).  
In such a case, the limitations in section 5904(c)(1) do not 
apply and the Secretary is obligated to pay directly to the 
attorney 20% of the past-due benefits awarded regardless of 
whether there had been a previous Board denial.  

The Board finds that the issue of an effective date for TDIU 
was not underlying the issues successfully appealed to the 
Court.  The issue of TDIU was indeed the subject of rating 
decisions after the September 1997 Board denial, and the 
Board did make reference to the assignment of an effective 
date for the TDIU in its January 2000 remand.  The Board also 
notes that the issue of pension was referred to in the joint 
motion and the Court Order.  However, the Board is persuaded 
by its review of the record that the claim of an effective 
date for TDIU is not underlying the pension claim but rather 
is separate and should be treated as such.  The Federal 
Circuit Court has unequivocally set forth, and the Court has 
thereafter held, that service connection, rating issues and 
effective date issues are separate, and that effective date 
issues are downstream in relation to the other issues.  See 
Grantham v. Brown, 114 F 3d 1156, 1158 (Fed. Cir. 1997), 
Holland v. Gober, 10 Vet. App. 433 (1997).  

Although the Court made reference to the pension issue, 
assignment of effective date for TDIU was not an issue in the 
Board decision in 1997.  The Board determines that although 
the issue of pension and the effective date of the TDIU award 
are related in obvious ways as they both deal with the 
concept of unemployability, they are separate and distinct.  
Ultimately, the Board finds nothing to support a conclusion 
that the effective date for TDIU is in anyway underlying an 
issue for which a BVA final decision has been entered.  

Accordingly, the Board concludes that attorney fees from 
past-due benefits are not payable for the grant of an earlier 
effective date for TDIU.  The Board notes further, that if 
the veteran's attorney is not eligible to charge a fee, any 
such a fee charged would be, per se, unreasonable.  See 
generally Shaw v. Gober, 10 Vet. App. 498, 505 (1997). 


ORDER

Attorney fees from past-due benefits for the grant of an 
earlier effective date for TDIU may not be awarded by the VA 
pursuant to the November 5, 1999, attorney fee agreement



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


